June 23, 2008

Bill Turner

Re: Separation Agreement

Dear Bill:

This letter, upon signature, will constitute agreement (the "Agreement") by you
to the terms of your separation from Mattson Technology, Inc. ("Mattson").

Separation:
Your last day as a Mattson employee will be June 27, 2008 ("Separation Date").
Except as stated in Paragraph 2(b) below, the vesting of your stock options and
restricted stock units will cease on that day.
Payments and Benefits:
In consideration of the promises and representations made by you in this
Agreement, Mattson will provide you with the following payments and benefits:

(a)    Payments:

On June 27, 2008, Mattson will pay to you a gross amount of three (3) months'
salary ($80,000). You understand and agree that Mattson will withhold taxes
from, and report, these amounts to tax authorities as Mattson determines it is
required to do.



(b)    Vesting Acceleration:

Within five (5) business days of your execution of this Agreement, Mattson will
accelerate the vesting of your stock options and restricted stock units
(collectively, "Awards") such that all Awards that would have been vested by
March 31, 2009 shall become immediately exercisable. The remainder of your
unvested Awards shall be forfeited to Mattson.



(c)    Extended Exercisability:

Mattson shall extend the exercisability of your vested Awards through June 30,
2009.



Releases
:

(a)    Release of Claims

: By signing this Agreement, you irrevocably and unconditionally release all
Claims described in Paragraph 3(b) that you may now have against the Released
Parties specified below.



(b)    Claims Released

: In exchange for Mattson's promises under this Agreement, you hereby release
(i.e., give up) all known and unknown claims that you presently have against
Mattson, its current or former subsidiaries and affiliates, and their current
and former Board members, partners, employees or agents, and any related

Initial

        
Employee ____
Company ____



--------------------------------------------------------------------------------



parties (collectively, "Released Parties"), except claims that the law does not
permit you to waive by signing this Agreement. For example, you are releasing
all common law contract, tort, or other claims you might have, as well as all
claims you might have under the Age Discrimination in Employment Act (ADEA), the
WARN Act, Title VII of the Civil Rights Act of 1964, Sections 1981 and 1983 of
the Civil Rights Act of 1866, the Americans With Disabilities Act (ADA), the
Employee Retirement Income Security Act of 1974 (ERISA), and similar state or
local laws, such as the California Fair Employment and Housing Act, California
Labor Code Section 200 et seq., and any applicable California Industrial Welfare
Commission order. You expressly waive the protection of Section 1542 of the
Civil Code of the State of California, which states that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

(c)    No Assignment of Claims

: By signing this Agreement, you expressly warrant that you have not assigned or
given away any of the Claims you are releasing.



Representations and Promises:
You acknowledge and agree that:

(a)    Entire Agreement; Amendment. This Agreement is the entire agreement
relating to your service with Mattson and any claims or future rights that you
might have with respect to Mattson and the Released Parties. This Agreement only
may be amended by a written agreement that Mattson and you sign. This Agreement
is a legally admissible, enforceable agreement governed by Federal law and the
laws of California.

(b)    No Reliance on Representations. When you decided to sign this Agreement,
you were not relying on any representations that were not in this Agreement.

(c)    Future Changes to Employee Compensation. You understand that Mattson in
the future may change or improve employee benefits or offer new programs to its
employees. You further agree that you will not seek to receive any such
additional pay, benefits or programs.

(d)    No Wrongs, Injuries or Unpaid Amounts. You acknowledge that you have not
suffered any job-related wrongs or injuries, such as any type of discrimination,
for which you might be entitled to compensation or relief in the future. You
represent that you have been paid all wages, commissions, compensation,
benefits, and other amounts that Mattson or any Released Party should have paid
you in the past.

(e)    Severability. If Mattson or you successfully assert that any provision in
this Agreement is void, the rest of the Agreement shall remain valid and
enforceable

Initial

        
Employee ____
Company ____



2

--------------------------------------------------------------------------------



unless the other party to this Agreement elects to cancel it. If this Agreement
is canceled, you will repay all amounts paid to you pursuant to this Agreement.

(f)    Truth of Representations. If you initially did not think any
representation you are making in this Agreement was true or if you initially was
uncomfortable making it, you resolved all your doubts and concerns before
signing this Agreement.

(g)    Voluntariness. You have carefully read this Agreement, you fully
understand what it means, you are entering into it knowingly and voluntarily,
and all your representations in it are true.

(h)    Consideration Period. You understand that the consideration period
described in the box above your signature started when you first were given this
Agreement, and you waive any right to have it restarted or extended by any
subsequent changes to this Agreement.

(i)    Representations and Promises as Consideration. You understand that
Mattson would not have given you the payments or benefits that you are getting
in exchange for this Agreement but for the representations and the promises you
are making by signing it.

(j)    Disclosures and Cooperation. You have disclosed to Mattson any
information you have concerning any conduct involving Mattson or any affiliate
that you have any reason to believe may be unlawful or that involves any false
claims to the United States. You further agree that, as requested by Mattson,
you will cooperate fully with Mattson or its representatives in any
investigation, proceeding, administrative review or litigation pertaining to
matters occurring during your employment with Mattson. You understand that
nothing in this Agreement prevents you from cooperating with any U.S. government
investigation. In addition, to the fullest extent permitted by law, you hereby
irrevocably assign to the U.S. government any right you might have to any
proceeds or awards in connection with any false claims proceedings against
Mattson or any affiliate.

(k)    Company Property and Incurring of Liabilities. On or before the
Separation Date, you will return to Mattson all computers, files, memoranda,
documents, records, copies of the foregoing, Company-provided credit cards,
keys, building passes, security passes, access or identification cards, and any
other property of Mattson or any Released Party in your possession or control.
By the Separation Date, you will have cleared all expense accounts, repaid
everything you owe to Mattson or any Released Party, paid all amounts you owe on
Company-provided credit cards or accounts (such as cell phone accounts), and
canceled or personally assumed any such credit cards or accounts. You further
agree not to incur any expenses, obligations, or liabilities on

Initial

        
Employee ____
Company ____



3

--------------------------------------------------------------------------------



behalf of Mattson from the date of this Agreement until the Separation Date
without written consent from Mattson's Chief Executive Officer.

(l)    Adverse Tax Treatment. You agree not to make any claim against Mattson or
any other person based on how Mattson reports, or withholds taxes from, any
amounts payable under this Agreement, or if an adverse determination is made as
to the tax treatment of any amounts payable under this Agreement. You agree that
Mattson has no duty to try to prevent such an adverse determination.

(m)    Non-Disparagement. You agree not to criticize, denigrate, or otherwise
disparage Mattson, any other Released Party, or any of Mattson's products,
processes, experiments, policies, practices, standards of business conduct, or
areas or techniques of research. Mattson agrees not to criticize, denigrate or
otherwise disparage you.

(n)    Transitioning of Responsibilities. You agree that you will fully
cooperate with Mattson in effecting a smooth transition of your responsibilities
to others.

Proprietary Information and Innovations Assignment Agreement.

You acknowledge agreement to the terms contained in the Proprietary Information
and Innovations Assignment Agreement signed by you on August 28, 2006, a copy of
which is attached as Exhibit A.

Arbitration of Disputes

: Mattson and you agree to resolve any future disputes through final and binding
arbitration. For example, you are agreeing to arbitrate any dispute about the
validity of this Agreement or any discrimination claim that may survive this
Agreement. You also agree to resolve through final and binding arbitration any
disputes you have with any other Released Party who elects to arbitrate those
disputes under this subsection. Arbitrations shall be conducted by JAMS in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings.
By writing your initials at the bottom of this page, you are acknowledging that
you understand this section's arbitration requirements and that arbitration
would be in lieu of a jury trial.

Future References.

Any request for a reference about you by a prospective employer must be made to
the Chief Executive Officer. In response to such a request, Mattson agrees that
it will respond to such request in a manner to be mutually agreed by you and
Mattson.

Initial

        
Employee ____
Company ____



4

--------------------------------------------------------------------------------



YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY AND, IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY
AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER THIS AGREEMENT
BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT YOU WILL BE
WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO GENE TANGE AT 47131 Bayside Parkway,
Fremont, California 94538 BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU
SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT AND YOU WILL
NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS DESCRIBED IN IT.

JULY 14, 2008 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS AGREEMENT
TO GENE TANGE AT 47131 Bayside Parkway, Fremont, California 94538. IF YOU FAIL
TO DO SO, YOU WILL NOT RECEIVE THE TRANSITION PAYMENTS OR BENEFITS DESCRIBED IN
IT.

 

Date: __________________

____________________________________

 

William I. Turner, Chief Financial Officer

   

 

 

Date: __________________

____________________________________

 

David Dutton, Chief Executive Officer
On behalf of Mattson Technology, Inc.

Initial

        
Employee ____
Company ____



5

--------------------------------------------------------------------------------

